OPINION
WOODARD, Justice.
The Plaintiff sued Defendants, Henry E. Medford, III and El Paso Litho Plate Co., Inc., for personal injuries resulting from an automobile accident on August 25, 1982. Liberty Mutual Insurance Company intervened to recover monies advanced as a carrier of workers’ compensation insurance for benefits and medical expenses of the Plaintiff that were caused by the accident. Plaintiff was awarded judgment against the Defendants for an amount in excess of compensation benefits and medical expenses. The only point of error remaining after an amended judgment before us is whether under the trial court’s judgment the carrier is entitled to the prejudgment interest paid by the third-party Defendant on the sums it had advanced for the Plaintiff. We affirm.
Article 8307, sec. 6a, Tex.Rev.Civ.Stat. Ann. (Vernon Supp.1987), allows the insurance carrier to be reimbursed from the amount recovered by Plaintiff from Defendant for past due benefits and medical expenses. The statute specifically provides for subrogation as a means to accomplish this end with no mention of prejudgment interest. Plaintiff's position is that although the carrier was out the money by paying the bills and benefits when due, the Plaintiff should be entitled to the interest on that money from the Defendant.
The statute should be construed in the light of common law. Subrogation is an equitable doctrine which has traditionally given the subrogee indemnity, including interest. Prejudgment interest has been defined and prescribed in Cavnar v. Quality Control Parking, Inc., 696 S.W.2d 549 (Tex.1985).
Plaintiff further contends that the carrier should be denied prejudgment interest, as there was no pleading for same. The Plaintiff had pled for prejudgment interest and the carrier expressly adopted the Plaintiff’s pleading in its plea of intervention. Although the carrier did not specifically include the matter in its prayer, it did pray for general relief. There was no special exception filed. The point of error is overruled and the trial court’s judgment is affirmed.